Citation Nr: 1132647	
Decision Date: 09/06/11    Archive Date: 09/12/11

DOCKET NO.  08-10 085	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an effective date earlier than May 31, 2005, for the grant of service connection for major depressive disorder with psychosis.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel 


INTRODUCTION

The Veteran served on active duty from December 1968 to May 1970.  
This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision of the Waco, Texas, Department of Veterans Affairs (VA) Regional Office (RO).  

The Board notes that in the Veteran's VA Form 9, Appeal to the Board of Veterans' Appeals, received in April 2008, the Veteran indicated that he wanted to have a hearing before the Board at the RO.  The Veteran was scheduled for a travel board hearing on August 9, 2010.  However, the record reflects that he failed to report for the scheduled hearing.  The Board finds that there is no Board hearing request pending at this time.  38 C.F.R. § 20.702(d) (2010).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

This case is on appeal from an October 2007 rating decision in which the RO denied the Veteran's August 2007 claim for an earlier effective date for the grant of service connection for major depressive disorder.  Following the receipt of the substantive appeal in April 2008, the RO issued a supplemental statement of the case in July 2008 addressing the issue of whether there was clear and unmistakable error (CUE) in the previous rating decisions regarding the assignment of the effective date for the grant of service connection.  Most recently, in the April 2011 Informal Hearing Representative, the Veteran's representative indicated that the Veteran claim includes the issue of whether there was CUE in the May 2006 Decision Review Officer's (DRO) rating decision by which service connection was granted for major depressive disorder and assigned a 100 percent rating effective from May 31, 2005.  It was argued that RO erred in not considering the provisions of 38 C.F.R. § 3.156(c) with regard to additional service personnel records that were submitted in May 2005.

The issue of CUE in the May 2005 DRO decision was not adjudicated in a rating decision but instead, the RO announced the decision as to the raised CUE claim in the July 2008 supplemental statement of the case.  However, pursuant to 38 C.F.R. § 19.31(a), a supplemental statement of the case may not be used to announce a decision by the Agency of Original Jurisdiction (AOJ) on an issue not previously addressed in a statement of the case.  Accordingly, the RO's action to announce in the July 2008 supplemental statement of the case the denial of claim of CUE in the May 2006 rating action was improper.

As a result, the Veteran and his representative are entitled to written notice of any decisions made by VA affecting the payment of benefits or the granting of relief, and such notice must clearly set forth the decision made, any applicable effective date, the reason(s) for the decision, the right to a hearing on any issue involved in the claim, the right of representation, and the right, as well as the necessary procedures and time limits, to initiate an appeal of the decision. 38 C.F.R. § 3.103(b).  Thus, the RO must provide the Veteran and his representative such notice, along with a copy of the decision denying the claim for CUE in the May 2006 rating decision.  Therefore, a remand for corrective action is warranted.  Since the disposition of the CUE claim could have a significant impact upon the Veteran's earlier effective date claim, the claims are inextricably intertwined and it is appropriate to defer consideration of the earlier effective date claim until the development requested is complete.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two or more issues are inextricably intertwined if one claim could have significant impact on the other).  

Accordingly, the case is REMANDED for the following action:

1.  The RO should provide the Veteran and his representative with the appropriate written notice of the determination regarding the claim of CUE in the May 2006 DRO decision; they must be provided with notice of the Veteran's right to appeal.

2.  Thereafter, readjudicate the claim of entitlement to an effective date earlier than May 31, 2005 for the grant of service connection for major depressive disorder with psychosis.  If the claim is not granted to the Veteran's satisfaction, send him and his representative an SSOC and give them an opportunity to respond to it before returning the file to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


